MONROE, C. J.
Defendant herein, being charged with a felony, challenged the array in the same court and upon the identical grounds relied on by the defendant in the case of State v. Guillory (No. 24436 of our docket) 88 South. 780,1 this day decided; and, the evidence here adduced being the same, our reasons for affirming the conviction and sentence appealed from in that case are equally applicable here and need not be repeated.
For the reasons assigned in the matter of State of Louisiana v. Guillory (No. 24436 of the docket), 88 South. 780,1 this day decided, therefore the conviction and sentence herein appealed from are
Affirmed.

 Ante p. 166.